In an action to recover damages, inter alia, for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated May 12, 1994, as, upon granting his motion for reargument, adhered to its prior determination granting summary judgment in favor of the defendants.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiff’s contention, the Supreme Court properly granted summary judgment in favor of the defendants. The alleged contract was for the purchase of an interest in real property and the writings of the parties did not sufficiently meet the requirements of the Statute of Frauds (see, General Obligations Law § 5-703; Rouzani v Rapp, 203 AD2d 446). Further, it is clear from the writings that the parties did not intend to be bound until a formal contract was executed (see, Rouzani v Rapp, supra; Tebbutt v Niagara Mohawk Power Corp., 124 AD2d 266).
We have examined the plaintiff’s remaining contentions and find them to be without merit. O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.